Citation Nr: 1317107	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-23 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, including lateral ligamentous instability.

2.  Entitlement to service connection for any bilateral leg disorder, including shortening of the lower extremity.

3.  Entitlement to service connection for any bilateral hip disorder, including left trochanteric bursitis.

4.  Entitlement to service connection for bilateral arthritis of the knees.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Septmber 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the above claims.  The RO in Indianapolis, Indiana, currently has jurisdiction.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at the RO in Indianapolis, Indiana, when he submitted his formal appeal in September 2012.  Accordingly, in March 2013, the RO notified the Veteran that his hearing was scheduled for April 24, 2013.  However, he failed to appear.

In May 2013, the Veteran submitted a motion to reschedule his hearing and explained that he had contacted the Indianapolis RO about rescheduling his hearing due to an important personal issue that arose very shortly before the scheduled hearing date and assumed that his hearing was cancelled and rescheduled accordingly.  As this action was not taken, the Veteran asks that his case be returned to the RO so his hearing can be rescheduled as previously requested.  Good cause for the delay having been shown, the Veteran's request to reschedule his videoconference hearing before a VLJ at the Indianapolis RO is granted.  See 
38 C.F.R. § 20.1304(b) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in Indianapolis, Indiana, at the earliest opportunity.  The Veteran, and his representative, must be notified of the date, time, and location of this hearing.  Associate a copy of the hearing notification letter in the claims file.  If the Veteran later withdraws his hearing request or fails without good cause to report for the hearing on the date scheduled, document this in the claims file.

2.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, return the appeal to the Board for further appellate consideration if the full benefit sought is not granted by the RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


